Per Curiam.
In accordance with the order in United States ex rel. Taylor v. Reincke, 225 F. Sup. 985, 991 (D. Conn.), the defendant herein has been permitted to appeal his 1958 conviction and the trial court has filed its finding. The defendant filed his assignment of errors on October 16, 1964 (Practice Book § 612) and on the same day filed what he termed a “Motion for a statement of facts not in evidence and/or a special finding and/or a rectification of the appeal or a correction of the record.” The motion is considered to be a motion for rectification of appeal, under Practice Book § 675, which was denominated a motion to correct the record in the 1951 Practice Book, § 423. On October 21, 1964, the trial court noted its refusal to make any *705of the corrections claimed in the assignment of errors (Practice Book § 626) and on the same day denied the motion for rectification of the appeal.
The instant motion for review under Practice Book § 695 seeks to have this court review the action of the trial court denying the motion for rectification of the appeal and include in the finding certain paragraphs of the draft finding which the trial court omitted. On his appeal, the defendant has assigned error in the failure of the trial court to include those paragraphs in the finding. Thus, the action which the defendant seeks now will come before us in proper order when the case is presented upon appeal. No action at this time appears to be necessary, and therefore no corrections will be made at this time.
The motion is denied.